internal_revenue_service number release date index number ------------------------- ----------------------------------------- --------------------------- department of the treasury washington dc person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc ita b04 plr-105871-09 date date taxpayer ---------------------------------------------------------------------------------------------- date --------------------------- date --------------------------- year year ------- ------- dear ----------------- this letter refers to your request for a private_letter_ruling that your election not to use the installment_method for the sale of various properties on date under sec_453 of the internal_revenue_code and sec_15a_453-1 of the temporary regulations under the installment_sales_revision_act_of_1980 be considered timely made under the authority contained in sec_301_9100-3 of the regulations on procedure and administration on date1 you sold various properties to an unrelated_person the proceeds from the sale of the properties on date were to be paid in four installments of principal plus interest the first payment was due on date and each subsequent payment was due on each subsequent annual anniversary of the sale date you represent that you were unaware that you could elect not to use the installment_method for the sale of the various properties on date and report the entire gain in year at the time you engaged the tax_return_preparer who prepared the tax_return for year you first became aware that you could elect not to use the installment_method for the sale of properties on date after you engaged a new return preparer for year you subsequently requested this ruling sec_453 provides that income from an installment_sale shall be taken into account under the installment_method sec_453 provides that sec_453 shall not apply to any sale if the taxpayer elects not to have sec_453 apply to the sale plr-105871-09 sec_453 provides that except as otherwise provided by regulations an election under sec_453 for a sale may be made only on or before the due_date prescribed by law including extensions for filing the taxpayer's return for the taxable_year in which the sale occurs an election shall be made in the manner prescribed by regulations the information submitted and your representations indicate that your request to elect not to use the installment_method for the sale on date is due to inadvertence and not due to hindsight or a purpose of avoiding federal taxes accordingly based on the information submitted and your representations made you may elect not to use the installment_method for reporting the sale of the various properties sold on date except as expressly provided in the preceding paragraph no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including the amount of gain from the sale of the various properties on date the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination you must attach a copy of this letter to any income_tax return to which it is relevant if you file your returns electronically you may satisfy this requirement by attaching a statement to the returns that provide the date and the control number of this letter_ruling this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent attached is a copy of the letter showing the deletions proposed to be made when it is released under sec_6110 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely donna welsh senior technician reviewer office_of_chief_counsel income_tax and accounting cc
